Citation Nr: 0820316	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-22 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a skin disorder of 
the feet, claimed as athletes foot.

5.  Entitlement to service connection for the residuals of a 
left ankle injury.

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for tonsillitis and 
sore throat. 





ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1970 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005  rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.   


FINDINGS OF FACT

1.  The service medical records reveal that the veteran was 
treated for:  tinea versicolor; hemorrhoids; headaches; 
athletes foot; a left ankle injury; allergic rhinitis; and 
complaints of sore throat during service.  

2.  On separation examination, clinical evaluation revealed 
the veteran to be without any abnormalities or chronic 
medical disorders.

3.  The veteran has not presented any evidence, or 
information, showing any treatment for the claimed 
disabilities since his separation from military service over 
three decades ago.  

4.  There is no competent medical evidence showing any 
current diagnosis of:  tinea versicolor; hemorrhoids; 
headaches; athletes foot; a left ankle injury; allergic 
rhinitis; and sore throat or tonsillitis.  



CONCLUSION OF LAW

Tinea versicolor; hemorrhoids; headaches; athletes foot; the 
residuals of a left ankle injury; allergic rhinitis; and a 
chronic throat disorder were not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002);  38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  In the 
present case, notice with respect to the claims for service 
connection was provided to the veteran in a letter dated June 
2005.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  This specific notice was provided to 
the veteran in April 2007.  

With respect to the veteran's claims for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran has not been provided a VA Compensation and 
Pension examination.  Nevertheless, none is required.  The 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran had an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no medical evidence of 
record showing that the veteran has any current diagnosis of 
any of the disabilities for which he claims service 
connection or that any current disability may be related to 
service.  Moreover, he was informed of the need for this 
evidence and he did not provide VA with any information which 
would permit the department to even attempt to develop 
evidence related to his claims.  Additionally, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions and hearing testimony; service medical records; 
private medical treatment records; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claims 
for service connection.   

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

As noted above, the veteran had active service from December 
1970 to August 1974.  A December 1970 treatment record 
reveals that the veteran was treated for a skin rash on his 
foot and chest.  The diagnosis was "tinea versicolor" and 
which was treated with medication.  

A May 1971 treatment record reveals that the veteran was 
treated for a throat infection with antibiotics.  

A June 1972 treatment record reveals more treatment for tinea 
versicolor with a topical medication.  Treatment records 
dated November 1972 and March 1973 reveal treatment for 
hemorrhoids with medication.  A March 1973 treatment record 
reveals that the veteran had complaints of right frontal 
headaches.  The diagnosis was tension headaches and 
medication was prescribed.  

A treatment entry dated May 1973 reveals that the veteran was 
treated for athletes foot with Tinactin.  Also in May 1973, 
the veteran had a rash on his back diagnosed as tinea 
corporis.  He was again treated with topical medication.  

In December 1973 the veteran injured his left ankle playing 
basketball.  X-ray examination revealed no fracture.  The 
diagnosis was left ankle sprain and the veteran was treated 
with an ace wrap, and crutches. 

In August 1974, separation examination of the veteran was 
conducted.  On the report of medical history, the veteran 
reported having a history of: headaches; ear, nose and throat 
trouble; hay fever; skin disease; and cramps in his legs.  
Clinical evaluation revealed all of the veteran's systems to 
be "normal" with out any abnormalities noted by the 
examining physician.  The physician's narrative notes 
indicated:  "Headaches, occasionally, treated with Darvon, 
no complications, no sequela.  Allergic rhinitis, seasonal, 
mild, treated with Dristan, no complications, no sequela.  
Temporary eruption on the skin around the neck, and chest, 
treated with Tinactin no complications, no sequela.  Sore 
throat yearly, strep, treated with penicillin, no 
complications, no sequela."

In May 2005, the veteran submitted his claim for service 
connection on a VA From 21-526.  In the section where he 
indicated the disabilities he was claiming service connection 
for, the veteran provided incomplete information.  With 
respect to athletes foot and a throat disorder the veteran 
did not even indicate any dates of treatment except to say 
that it was during service in the Air Force.  With respect to 
his left ankle injury he did indicate treatment during 
service in 1973 and 1974, but did not indicate any treatment 
subsequent to service, the same is true with respect to his 
claim for tension headaches.  For allergic rhinitis, tinea 
versicolor, and hemorrhoids, the veteran indicated treatment 
until 2005, but then only indicated "U.S. Air Force" which 
specifically asked for the treating facility and physician.  
This indicates no treatment for any of the claimed 
disabilities subsequent to service.

The veteran was informed of the need of medical evidence of a 
current disability in a letter dated June 2005.  He responded 
with his Notice of Disagreement, which merely indicated 
disagreement with the denial of service connection.  He was 
again informed of the need to provide medical evidence of a 
current disability in the April 2006 Statement of the Case.  
He responded by submitting a VA Form 9 dated July 2006.  He 
stated that he had a skin rash since service, that he 
received periodic treatment for hemorrhoids since service, 
and that his rhinitis caused headaches.

In March 2007, the RO conducted an electronic search of 
medical treatment records in an attempt to ascertain if the 
veteran was receiving treatment at VA medical facilities for 
any of the claimed disabilities.  The search returned 
negative results, indicating that the veteran was not 
receiving VA medical treatment.  

The preponderance of the evidence is against all of the 
veteran's claims for service connection.  While service 
medical records do show treatment for the disabilities 
claimed, the separation 1974 separation examination report 
indicates that the veteran's disorders were not chronic and 
resolved without any residual complications.  All of the 
veteran's bodily systems were clinically evaluated as normal 
on separation examination.  The veteran has not provided any 
medical evidence showing any current disability for which he 
claims service connection.  

The Court has also held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir 2007) (holding that a lay person 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  Here, the veteran is capable of indicating 
that he has symptoms of the disabilities claimed but he is 
not competent to provide a diagnosis.  Moreover, he is also 
not competent to offer an opinion linking any current 
condition to service over three decades ago.  Nor is he 
competent to link a current diagnosis to symptoms that he 
reports have continued since service.  As noted above, the 
veteran reported that he has had hemorrhoids, skin rashes, 
and headaches (which he attributed to rhinitis), after 
service.  

Simply put, there is no medical evidence of any current 
disability for which the veteran claims service connection.  
No medical examination of the veteran has been conducted, and 
none is required as the veteran has not provided even the 
barest scintilla of evidence or information showing any 
current disability. "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 
U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, all of 
the veteran's claims for service connection must be denied.  


     ORDER

Service connection for:  tinea versicolor; hemorrhoids; 
headaches; athletes foot; a left ankle injury; allergic 
rhinitis; and sore throat or tonsillitis is denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


